Citation Nr: 1739737	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to an increased rating for status post anterior cruciate tendon rupture and repair of the left knee with attendant chondromalacia patella and medial meniscus (left knee disability), currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).

6.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney
ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1991 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a personal hearing in October 2014, but did not appear at the scheduled time.  He later withdrew his request for a personal hearing in an October 2014 communication.  As such, the Board considers his hearing request withdrawn. 

The case was previously before the Board in May 2015, when it was remanded for additional development. 

The issues of entitlement to service connection for a right knee disability and right shoulder disability, and increased rating claims for a left knee disability, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability has been linked by a medical professional to his active service.

2.  During the period on appeal, the Veteran's PFB affected no more than five percent of the total body surface and no more than five percent of exposed areas and did not require systemic therapy or immunosuppressive drugs; it was not shown to result in disfigurement or scarring.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have been met.  38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a compensable rating for PFB have not been met. 38 U.S.C.A.         § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection - Right Ankle

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his right ankle disability is related to his active service. 

The Veteran has diagnoses of right ankle injury residuals and right ankle arthritis. See August 2016 VA examination, in VBMS.  Thus, the first element of service connection is met.

As to the issue of in service incurrence, the Veteran's STRs show multiple complaints of, or treatment for, right ankle pain.  See April 1995-September 1995 STRs. 

Turning to whether there is a medical nexus, a medical professional has stated that the Veteran's right ankle disability was related to his active service - that the current X-rays findings were the same as those seen in images taken in active service in April 1995.  See August 2016 VA examination, in VBMS.

As such, the claim of entitlement to service connection for a right ankle disability is granted.

II. Increased Ratings - PFB 

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all of the evidence in the Veteran's electronic claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).

The Veteran's service-connected pseudofolliculitis barbae has been rated under Diagnostic Code 7813, which addresses dermatophytosis (ring worm).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2016).

The Board notes that there is no indication of disfigurement of the head, face, or neck due to the service-connected pseudofolliculitis barbae.  As such, the Veteran's PFB can be evaluated under Diagnostic Code 7806, which is used to rate dermatitis. 

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as cortico-steroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

The Veteran underwent a VA examination for his skin in October 2008.  He reported to the examiner that he was not undergoing any treatment for his skin disorder, but rather used clippers and shaved less.  The Veteran also stated that regular shaving caused flare-ups.  The examiner noted that the Veteran had a full beard, and that there was no objective evidence of an active PFB flare-up, and no scarring.  The examiner also reported that there was no disfigurement caused by the condition, and no functional impairment.  

VA treatment records show that the Veteran was seen for complaints of irritated skin after shaving, and has been treating his PFB by not shaving.  See October 2014 VA treatment records in VBMS. 

The Veteran underwent a VA examination for his skin in August 2016.  The Veteran told the examiner that he kept his moustache and beard long to prevent skin flare-ups, and he used clippers and ointment to "keep [his] face good and clean."  The Veteran stated that he used benzoyl peroxide three times a week for his disorder, and has had a good response to the treatment.  The examiner related that there was no scarring, no skin neoplasma, and no other manifestations or symptoms of PFB.  The examiner related that the Veteran used a topical medication (benzoyl peroxide) constantly or near-constantly, has not used any systemic medications or had any debilitating episodes, and did not have any visible skin conditions.  A skin exam showed one small 0.1 cm tan-colored papule consistent with PFB on the Veteran's neck.  There was no evidence of skin scarring related to PFB.  The examiner noted that the total body area affected was less than one percent, and total exposed are was less than one percent.  The examiner opined that PFB did not impact the Veteran's ability to work. 

An August 2016 VA scars examination showed that the Veteran had no scars related to his PFB.         

The Board finds that an increased rating is not warranted in this case.  For a compensable rating under Diagnostic Code 7806, the Veteran would have had to have been using intermittent systemic therapy or other immunosuppressive drugs, or had the involvement of at least five percent of the exposed areas or entire body. However, neither of these factors is shown.  The evidence does not show that he has ever had these symptoms, or utilized intermittent systemic therapy or other immunosuppressive drugs, and the VA examinations specifically found that the Veteran used only a topical therapy, which is contemplated by the noncompensable rating.  Finally, the examiners found that there were no scars or disfigurement. Thus, the application of the Diagnostic Codes for the evaluation of scars was not warranted.  Given the above, the criteria for a compensable rating have not been met.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Doucette v. Shulkin, 
28 Vet.App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 

ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to a compensable rating for PFB is denied.


REMAND

Right Knee and Right Shoulder

The Veteran underwent VA examinations in August 2016 for his right knee and right shoulder disabilities.  Despite the May 2015 Board remand instructions, the examiner did not specifically opine as to the etiology of the Veteran's disabilities.   

As such, the August 2016 VA examination has not satisfactorily complied with the May 2015 remand orders, and an additional remand for an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, a VA examiner should issue an addendum opinion considering the etiology of the right knee and right shoulder disabilities.

Left Knee

The Veteran was afforded VA examinations for his left knee disability in October 2008 and August 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination for his left knee disability that contains adequate information pursuant to Correia.

TDIU

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the August 2016 VA joints examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability and/or right shoulder disability were caused by his active service.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

2. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected left knee disability.  Provide the claims file and access to the electronic file to the examiner. Request that the examiner review the files, including all the previous left knee VA examination reports and note the review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left knee disability affects him in his everyday life, particularly the impact that it has on the Veteran's ability to secure and follow a substantially gainful occupation.

2. After completing the above, readjudicate the claims.  If the claims remain denied, issue the Veteran and his representative a SSOC.  Allow an appropriate period of time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


